DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 23 June 2020, has been entered in full. Claims 1, 3-9, 11-17 are amended. 
Claims 1-17 (drawn to a method for producing a mono-Pegylated composition comprising subjecting a protein mixture comprising non-, mono- and oligo-Pegylated proteins to a two-stage hydrophobic interaction chromatography) are under examination.	
			Information Disclosure Statement
The information disclosure statement(s)(IDS) (filed 1/26/21 and 10/1/21) were received. They have been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
The following references not considered by the Examiner for the following reasons: 
1.  Reference numbers 7, 10 and 11 from the IDS submitted on 1/26/21 are missing titles.  
2.  Reference number 8 from the IDS submitted on 1/26/21 is missing the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date.
3.  Reference number 14 from the IDS submitted on 1/26/21 is missing page numbers. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Defrees et al. (US 2008/0253992; published 10/16/08). 
	Defrees et al. teach that the method of the invention involves at least one chromatographic procedure that is effective in separating polypeptide conjugates having at least one poly(alkylene oxide) moiety from other components of a mixture (para006)(applies to claim 1). Defrees al. teach that the methods of the invention can be used to isolate such polypeptide conjugate from any mixture. In one example, the mixture is a reaction mixture (e.g., the product of a chemical PEGylation reaction or an enzymatically catalyzed PEGylation reaction, e.g., glycoPEGylation reaction) and may applies to claim 1). 
Defrees et al. teach that the invention provides a method of making a composition that includes a first polypeptide conjugate, the first polypeptide conjugate having a first number of poly(alkylene oxide) moieties covalently linked to the first polypeptide. The method includes: (a) contacting a mixture containing the first polypeptide conjugate with a hydrophobic interaction chromatography (HIC) medium; and (b) eluting the first polypeptide conjugate from the HIC medium. In one example according to this aspect, the mixture includes a second polypeptide conjugate, wherein the second polypeptide conjugate has a second number of poly(alkylene oxide) moieties covalently linked to the second polypeptide, wherein the first number and the second number are different. For example, the first polypeptide conjugate may include 3 poly(alkylene oxide) moieties, while the second polypeptide conjugate includes either 0, 1, 2 or 4 poly(alkylene oxide) moieties. Defrees et al. teach that the poly(alkylene oxide) is poly(ethylene glycol) (PEG)(para 0008)(applies to claims 1, 5 and 6).
Defrees et al. teach that in one example according to any of the above embodiments, the first number of poly(alkylene oxide) moieties that are linked to the first polypeptide is selected from 1 to about 40. In another example, the first number is selected from 1, 2, 3, 4, 5, 6, 7, 8, 9 and about 10 (para 0095)(i.e. a mono-PEGylated protein; applies to claims 1, 5 and 6).
Defrees et al. teach that the second number of poly(alkylene oxide) moieties that are linked to the second polypeptide is selected from 0 to about 40. In another example, the second number is selected from 0, 1, 2, 3, 4, 5, 6, 7, 8, 9 and about 10. Defrees et al. teach that that one of skill will understand that a polypeptide that is not linked to a poly(alkylene oxide) moiety (second number=0), represents unreacted polypeptide and is not technically a conjugate unless it contains other modifying groups (para 0096)(applies to claims 1, 5 and 6).
Defrees et al. teach the invention provides an isolated first polypeptide conjugate made by a method comprising: separating the first polypeptide conjugate including a first number of poly(alkylene oxide) moieties covalently linked to a first polypeptide, from a second polypeptide conjugate comprising a second number of poly(alkylene oxide) moieties covalently linked to a second polypeptide. The two polypeptide conjugates are separated by: (a) contacting a mixture comprising the first polypeptide conjugate and the second polypeptide conjugate with a hydrophobic interaction chromatography (HIC) medium; and (b) eluting the first polypeptide conjugate from the hydrophobic interaction chromatography medium (para 0278)(applies to claims 1 and 9).
Defrees et al. teach that in one embodiment according to this aspect, the method is useful to provide a composition including a first EPO conjugate, wherein the concentration of the second EPO conjugate in this composition is less than about 30%, less than about 25%, less than about 20%, less than about 15% and preferably less than about 10%, less than about 9%, less than about 8%, less than about 7%, less than about 6%, less than about 5%, less than about 4%, less than about 3%, less than about 2% or less than about 1%. In another embodiment, the mixture includes more than one glycoform of the first EPO conjugate and the method provides a composition, in which the applies to claims 1, 3 , 14 and 15). 
Defrees et al. teach using HIC materials such as Phenyl Sepharose HP and Toyopearl Phenyl 650M (paras 0110, 0252 and 0253)(applies to claims 4, 7 and 8).  Defrees et al. teach mono-PEGylated proteins to include hormones, cytokines and other proteins such as erythropoietin (para 0119)(applies to claims 2 and 3). Defrees et al. teach that the PEG of use in the invention has a molecular weight of at least 20 kDa (para 0133)(applies to claim 16). Defrees et al. teach that the invention provides a pharmaceutical formulation including a composition made by a method of the invention and a pharmaceutically acceptable carrier. In one embodiment, the pharmaceutical formulation includes an isolated polypeptide conjugate made by a method of the invention and a pharmaceutically acceptable carrier (para 0281)(applies to claim 17).
Defrees et al. teach that the term "elution buffer" refers to the buffer, which is typically used to remove (elute) the polypeptide conjugate from the purification device (e.g. a chromatographic column or filter cartridge) to which it was applied earlier. Typically, the elution buffer is selected so that separation of the polypeptide conjugate of interest from unwanted impurities can be accomplished. Defrees et al. teach that the concentration of a particular ingredient, such as a particular salt (e.g. NaCl) in the elution buffer is varied during the elution procedure (gradient). The gradient may be continuous applies to claims 10 and 13). Defrees et al. teach that HIC is employed as a method to separate polypeptide glycoforms, each covalently linked to at least one poly(alkylene oxide) moiety. In one example, the elution gradient profile is selected to affect optimal resolution of different polypeptide glycoforms contained in the purified mixture. In one embodiment, the purified polypeptide conjugate is eluted from the HIC resin using a gradient of decreasing sodium sulfate concentration (paras 0263, 0264 and 0269).
Defrees et al. teach that the HIC loading buffer, the HIC wash buffer and the HIC elution buffer each contain one or more salts, such as sodium sulfate (Na.sub.2SO.sub.4). The concentration ranges for these and other salts are generally optimized for each type of HIC resin to affect optimal binding of the polypeptide conjugate being purified. In one embodiment, the HIC loading buffer includes sodium sulfate  or ammonium sulfate.  The concentration of sodium sulfate in the HIC loading buffer is about 300 mM to about 600 mM or about 300 mM to about 500 mM. (para 0259 and 0260). Defrees et al. teach that in one embodiment, the purified polypeptide conjugate is eluted from the HIC resin using a gradient of decreasing sodium sulfate concentration (para 0263).  
	In summary Defrees et al. teach contacting a mixture of different number of PEGylated conjugates with a hydrophobic interaction chromatography (HIC) medium. Defrees et al. teach that he first polypeptide conjugate can have 1 PEG moiety, while the second polypeptide conjugates includes 0, 2, 3 and 4 PEG moieties.  Defrees et al. teach contacting the mixture with an HIC medium and (b) eluting the first polypeptide conjugate 
Defrees et al. do not teach that the HIC method employed to isolate the first polypeptide conjugate having 1 PEG moiety is done twice using a first HIC material that is substantially the same selectivity as Phenyl Sepharose HP and a second material that has substantially the same selectivity as Toyopearl Phenyl 650M. However, it would have been obvious for one of ordinary skill in the art before the effective filling date to use the first HIC flow-through solution, as taught by Defrees et al., and add it a second time to an HIC material. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because doing such would concentrate the mono-PEGylated product. 
Lastly, one of ordinary skill in the art would have been motivated to choose the most effective order of using Phenyl Sepharose HP and Toyopearl Phenyl 650M because these types of modifications are deemed a matter of judicious selection and routine optimization. Routine optimization is considered well within the ordinary level of skill in the art and is obvious absent evidence of unexpected results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Defrees et al. (US 2008/0253992; published 10/16/08), as applied to claim 1 above, and further in view of Fong  (US 2018/0327446; published 11/15/18, priority date 8/20/15.
The teachings of Defrees are described above. Defrees et al. teach using HIC materials such as Phenyl Sepharose HP and Toyopearl Phenyl 650M.  Defrees et al. teach that in one embodiment, the purified polypeptide conjugate is eluted from the HIC 
Fong et al. teach methods for purifying FkpA polypeptides at a very high level of purity using various types of chromatography including HIC (abstract). Fong et al. teach HIC material to include Phenyl Sepharose HP and Toyopearl Phenyl 650M  (paras 0040 and 0173). Fong et al. teach that the HIC loading buffer has a conductivity greater than the conductivity of the elution buffer. Fong et al. teach that in some embodiments of any of the methods described herein, the HIC loading buffer has a conductivity of greater than about any of 40 mS/cm, 45 mS/cm, 50 mS/cm or 55 mS/cm. In some embodiments of any of the methods described herein, the HIC elution buffer has a conductivity of less than about any of 4.0 mS/cm, 4.5 mS/cm, 5.0 mS/cm, 5.5 mS/cm, 6.0 mS/cm, 6.5 mS/cm, 7.0 mS/cm, 7.5 mS/cm, 8.0 mS/cm, 8.5 mS/cm, 9.0 mS/cm, 9.5 mS/cm, or 10 mS/cm. Fong et al. teach in some aspects of any of the above embodiments, the conductivity of the elution buffer changed from the load and/or wash buffer isocratically, by step gradient or by linear gradient. (paras 0185-0187)(applies to claim 11).  
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify the HIC conditions as taught by Defrees et al., by using the HIC conditions of conductivity at about 54-55 mS/cm as taught by Fong. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Defrees et al. teach using HIC materials such as Phenyl Sepharose HP and Toyopearl Phenyl 650M.  Fong et al. teach using HIC material such as Phenyl Sepharose HP and Toyopearl Phenyl 650M  and . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Defrees et al. (US 2008/0253992; published 10/16/08), as applied to claim 1 above, and further in view of D’Andrea et al.  (US 5378808; published 1/3/95).    
	The teachings of Defrees et al. are described above. Defrees et al. teach using HIC materials such as Phenyl Sepharose HP and Toyopearl Phenyl 650M. Defrees et al. teach that the HIC loading buffer, the HIC wash buffer and the HIC elution buffer each contain one or more salts, such as sodium sulfate (Na.sub.2SO.sub.4). Defrees et al. teach that the concentration ranges for these and other salts are generally optimized for each type of HIC resin to affect optimal binding of the polypeptide conjugate being purified. Defrees et al. teach that the HIC loading buffer includes sodium sulfate  or ammonium sulfate.  Defrees et al. teach that the concentration of sodium sulfate in the HIC loading buffer is about 300 mM to about 600 mM or about 300 mM to about 500 mM. (para 0259 and 0260).  Defrees et al. do not teach using a mixture of 500 mM sodium sulfate with 25 mM HEPES pH 7.5
	D’Andrea et al.  teach recombinant methods of making and purifying erythropoietin receptor protein using hydrophobic interaction chromatography (HIC). D’Andrea et al. teach that the erythropoietin receptor protein was purified by hydrophobic interaction chromatography (HIC) on a phenyl sepharose column developed in ammonium sulfate, 25 mM HEPES pH 7.5, followed by a gradient from 35% to 0% ammonium sulfate, 25 mM HEPES pH 7.5 (column 21, lines 1-6)(applies to claim 12). 

One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. 
Defrees et al. teach that the concentration ranges for these buffers and other salts are generally optimized for each type of HIC resin to affect optimal binding of the polypeptide conjugate being purified and that the HIC loading buffer includes sodium sulfate  or ammonium sulfate.  D’Andrea et al. teach a HIC phenyl sepharose column developed in ammonium sulfate, 25 mM HEPES pH 7.5. HEPES is known in the art to maintains the ion concentration of a solution at a level that's ideal. The pH level is maintained in this manner. One of ordinary skill in the art would have been motivated to choose the most effective percentage of HEPES and sodium sulfate because these types of modifications are deemed a matter of judicious selection and routine optimization. Routine optimization is considered well within the ordinary level of skill in the art and is obvious absent evidence of unexpected results.
		
	
			Conclusion

		No claims are allowed.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/
Primary Examiner, Art Unit 1646







/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/9/202